Citation Nr: 9917523	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  90-52 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for service-connected 
respiratory disorder, variously identified as chronic 
bronchitis and asthmatic bronchitis with chronic pulmonary 
disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1989 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which denied 
entitlement to an evaluation in excess of 10 percent for the 
veteran's service-connected respiratory condition.  

In April 1991, the Board denied the veteran's claim of 
entitlement to an evaluation in excess of 10 percent for his 
service-connected respiratory disability.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "Court").  In a May 
1993 memorandum decision, the Court vacated the April 1991 
Board decision and remanded the case for the Board to provide 
reasons and bases for rating the veteran's disability 
pursuant to a particular diagnostic code.  [redacted].

In December 1993, the Board remanded the case for the RO to 
consider newly submitted evidence.  The RO continued the 10 
percent evaluation.  In March 1995, the Board remanded the 
case for additional development.  Again, the RO continued the 
10 percent evaluation.  In a January 1996 decision, the Board 
denied an increase in the 10 percent evaluation for the 
veteran's respiratory disease.  The veteran again appealed to 
the Court.  In a March 1997 order, the Court granted a joint 
motion to remand the case.  [redacted].  The terms of the joint motion 
for remand called for the Board to ensure that a copy of the 
VA Physician's Guide, Chapter 5, Pulmonary Diseases, dated 
March 1, 1985, be included in the claims file, and required 
that the veteran be reexamined with a special VA pulmonary 
examination consistent with the current VA Physician's Guide, 
which was released in April 1996.  The Board was also to 
ensure that the veteran had the opportunity to submit 
additional evidence and argument in support of his claim.  
Thereafter, readjudication of the veteran's claim was to be 
completed, to include consideration of his condition under 
both the rating criteria in effect prior to October 7, 1996 
and the rating criteria in effect thereafter.  The joint 
motion for remand also instructed the Board to provide 
adequate reasons and bases for its decision.  

In January 1998, the Board remanded the veteran's case to the 
RO with instructions to obtain any additional relevant 
medical evidence  identified by the veteran, to obtain and 
attach to the claims file a copy of the VA Physician's Guide, 
Chapter 5, Pulmonary Diseases, dated March 1, 1985, to 
schedule the veteran for a comprehensive examination by a 
pulmonary specialist and to make the claims file and copies 
of the current Physician's Guide and the newly promulgated 
respiratory rating criteria available to the examiner.  
Finally, the RO was to readjudicate the claim on appeal and 
consider both the old rating criteria for pulmonary disorders 
as well as the rating criteria which went into effect on 
October 7, 1996, applying the criteria most favorable to the 
veteran.

In May 1998, the veteran inquired as to his eligibility for 
in-home care in connection with his award of nonservice-
connected pension benefits.  In October 1998, the veteran 
submitted a statement in which he stated that he was aware of 
evidence showing that certain types of muscular dystrophy can 
be related to atomic radiation.  The Board infers this 
statement as an informal claim of entitlement to service 
connection for muscular dystrophy secondary to claimed 
exposure to ionizing radiation.  At this time, there have 
been no determinations made with respect to these implied 
claims for benefits.  Therefore, these matters are referred 
to the RO for appropriate action.


FINDING OF FACT

The veteran's service-connected respiratory disorder, 
diagnosed as chronic bronchitis, is manifested primarily by 
no more than moderate symptoms of coughing and scattered 
bilateral rales. 



CONCLUSION OF LAW

The criteria for disability evaluation greater than 10 
percent for chronic bronchitis have not been met.  
38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. §§ 3.951, 4.96, 
4.97, Diagnostic Code (DC) 6600 (1996)  38 C.F.R. §§ 4.96, 
4.97, DC 6600 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  In 
order to present a well-grounded claim for an increased 
rating of a service-connected disability, the veteran need 
only submit his competent testimony that symptoms, reasonably 
construed as related to the service-connected disability, 
have increased in severity since the last evaluation.  
Proscelle, 2 Vet. App. at 632;  see also Jones v. Brown, 7 
Vet. App. 134 (1994).  The veteran has generally alleged that 
the symptoms of his service-connected pulmonary disability 
have increased in severity, and that he is entitled to an 
increased evaluation.  The Board finds that the veteran's 
claim is well-grounded within the meaning of 38 U.S.C.A. § 
5107.  The Board finds that the requirements of the joint 
motion for remand and the related order of March 1997 have 
been met.  No further development is necessary in order to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Relevant Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155;  38 C.F.R. 
§§ 3.321(a), 4.1 (1998).  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
requirements set forth in these regulations for evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report, and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994);  38 C.F.R. § 4.2 (1998).

The Board notes that where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent Congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  The Board also notes that the regulations pertaining 
to the respiratory system were revised during the pendency of 
the veteran's claim.  Chronic bronchitis, bronchial asthma 
and chronic obstructive pulmonary disease (COPD) are rated 
under the portion of the Rating Schedule that pertains to the 
respiratory system and diseases of the trachea and bronchi.  
38 C.F.R. § 4.97, Diagnostic Codes 6600 to 6603, and 6604.  
Effective October 7, 1996, the rating schedule for diseases 
of the trachea and bronchi were amended without 
redesignation, except for the addition of a separate rating 
code section for COPD at 38 C.F.R. § 4.97, DC 6604.  61 Fed. 
Reg. 46728 (Sept. 5, 1996).  Therefore, pursuant to the 
above, as well as the instructions contained in the March 
1997 joint motion for remand, the veteran's claim for 
increased rating for respiratory disease will be evaluated 
under both the new and old law.

Pursuant to the VA Rating Schedule in effect before October 
7, 1996, a noncompensable evaluation is warranted for mild 
chronic bronchitis with slight cough, no dyspnea and few 
rales.  A 10 percent rating is provided for moderate chronic 
bronchitis with considerable night or morning cough, slight 
dyspnea on exercise and scattered bilateral rales.  A 
30 percent rating is provided for moderately severe chronic 
bronchitis with persistent cough at intervals throughout the 
day, considerable expectoration, considerable dyspnea on 
exercise, rales throughout the chest and beginning chronic 
airway obstruction.  A 60 percent evaluation is warranted for 
severe chronic bronchitis with severe productive cough and 
dyspnea on slight exertion and pulmonary function tests 
indicative of severe ventilatory impairment.  A 100 percent 
evaluation is warranted for pronounced chronic bronchitis 
with copious productive cough and dyspnea at rest, pulmonary 
function testing showing a severe degree of chronic airway 
obstruction, with symptoms of associated severe emphysema or 
cyanosis and findings of rightsided heart involvement.  38 
C.F.R. § 4.97, DC 6600 (1996). 

With respect to bronchial asthma, a 10 percent rating is 
provided for mild symptoms with paroxysms of asthmatic type 
breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks.  A 30 percent rating is provided for 
moderate bronchial asthma, with rather frequent asthmatic 
attacks (separated by only 10-14 day intervals) with moderate 
dyspnea on exertion between attacks.  A 60 percent rating is 
provided for severe bronchial asthma, characterized by 
frequent attacks of asthma (one or more attacks weekly), with 
marked dyspnea on exertion between attacks with only 
temporary relief by medication; and preclusion of more than 
light manual labor.  A 100 percent rating is warranted for 
pronounced symptoms, characterized by very frequent asthmatic 
attacks with severe dyspnea on slight exertion between 
attacks and with marked loss of weight or other evidence of 
severe impairment of health.  38 C.F.R. § 4.97, DC 6602 
(1996).
 
Prior to the revision of the rating criteria for diseases of 
the trachea and bronchi, the rating criteria for pulmonary 
emphysema were also considered in the assessment of the 
veteran's service-connected condition.  Under the pre-October 
7, 1996 Rating Schedule, a 10 percent rating is provided for 
mild pulmonary emphysema, with evidence of ventilatory 
impairment on pulmonary function test and/or definite dyspnea 
on prolonged exertion.  A 30 percent rating is provided for 
moderate pulmonary emphysema, with moderate dyspnea occurring 
after climbing one flight of steps or walking more than one 
block on level surface, or for pulmonary function tests 
consistent with findings of moderate emphysema.  A 60 percent 
rating is provided for severe symptoms, characterized by 
exertional dyspnea sufficient to prevent climbing one flight 
of steps or walking one block without stopping;  ventilatory 
impairment of severe degree confirmed by pulmonary function 
tests with marked impairment of health.  A 100 percent 
disability evaluation is provided for pronounced pulmonary 
emphysema which is intractable and totally incapacitating 
with dyspnea at rest or marked dyspnea and cyanosis on mild 
exertion; the severity of emphysema confirmed by chest x-rays 
and pulmonary function tests.  38 C.F.R.§ 4.97, DC 6603 
(1996).

The revised diagnostic codes in effect as of October 7, 1996 
provide that chronic bronchitis, bronchial asthma, and 
chronic obstructive pulmonary disease (COPD) are to be 
evaluated based on the results of pulmonary function tests.  
The specific pulmonary function tests include the percent of 
predicted values for Forced Expiratory Volume in one second 
(FEV-1) and Forced Vital Capacity (FVC), the ratio of FEV-1 
to FVC (FEV-1/FVC), the percent of predicted value for 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)), and the veteran's maximum 
exercise capacity in terms of milligrams/kilograms/minute 
(ml/kg/min)of oxygen consumption.  38 C.F.R. § 4.97, 
Diagnostic Codes 6600, 6602 and 6604 (1998).

Pursuant to the revised Rating Schedule for chronic 
bronchitis, a 10 percent  disability rating is warranted for 
chronic bronchitis characterized by FEV-1 of 71 to 80 percent 
of predicted, FEV-1/FVC of 71 to 80 percent, or DLCO (SB) 
between 66 and 80 percent of predicted.  A 30 percent rating 
is warranted for FEV-1 of 56 to 70 percent predicted, FEV-
1/FVC of 56 to 70 percent or DLCO (SB) of 56 to 65 percent.  
A 60 percent rating is warranted for FEV-1 of 40 to 
55 percent of predicted, FEV-1/FVC of 40 to 55 percent, 
DLCO (SB) of 40 to 55 percent, or maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 
100 percent rating is warranted for FEV-1 of less than 
40 percent of the predicted value, FEV-1/FVC of less than 
40 percent, DLCO (SB) of less than 40 percent, a maximum 
exercise capacity of less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), cor 
pulmonale (right heart failure), right ventricular 
hypertrophy, pulmonary hypertension (shown by Echo or cardiac 
catheterization), episodes of acute respiratory failure, or 
symptoms requiring outpatient oxygen therapy.  38 C.F.R. 
§ 4.97, DC 6600 (1998).

With respect to bronchial asthma, a 10 percent disability 
rating is warranted for FEV-1 levels of 71 to 80 percent of 
predicted, FEV-1/FVC levels of 71 to 80 percent, or 
intermittent inhalation or oral bronchodilator therapy.  A 
30 percent rating is warranted for FEV-1 levels of 56 to 
70 percent, FEV-1/FVC levels of 56 to 70 percent, daily 
inhalation or oral bronchodilator therapy or inhalation anti-
inflammatory medication.  A 60 percent rating is warranted 
for FEV-1 levels of 40- to 55 percent, FEV-1/FVC levels of 40 
to 55 percent, at least monthly visits to a physician for 
required care of exacerbations or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent evaluation is warranted for 
FEV-1 levels of less than 40 percent of predicted, FEV-1/FVC 
levels of less than 40 percent, more than one attack per week 
with episodes of respiratory failure, or symptoms requiring 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  38 C.F.R. 
§ 4.97, DC 6602 (1998).

Under the revised Rating Schedule, a separate diagnostic code 
is established for COPD.  The criteria and levels of 
compensation are identical to those set forth above for 
chronic bronchitis.  38 C.F.R. § 4.97, DC 6604 (1998).

Ratings under Diagnostic Codes 6600 to 6618, inclusive, and 
6821, will not be combined with each other.  Rather, in 
rating coexisting respiratory conditions, a single rating 
will be assigned which reflects the predominant disability 
picture with elevation to the next higher evaluation where 
the severity of the overall disability picture warrants such 
elevation.  38 C.F.R. § 4.96(a) (1996);  38 C.F.R. § 4.96(a) 
(1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Factual Background

Service medical records indicate that the veteran was 
hospitalized on several occasions for treatment of pneumonia.  
On hospitalization from August to September 1954 for 
treatment of pneumonia, the pertinent diagnosis was chronic 
bronchitis, secondary to primary atypical pneumonia of the 
right lower lobe and left lower lobe.
 
In December 1955, following his discharge from service, the 
veteran was afforded a VA examination.  He complained of 
shortness of breath and mildly productive cough.  Examination 
of the chest was largely negative except for some coarse 
moist rales of the lower half of the left lung.  A diagnosis 
of asthmatic bronchitis was stated.

Based on the evidence cited above, service connection was 
granted for a respiratory disorder classified as asthmatic 
bronchitis and a 10 percent rating was assigned effective 
November 1955.  That rating has remained in effect since that 
time.  The veteran's service-connected pulmonary disorder was 
later classified as asthmatic bronchitis with COPD.  The 
Board notes that the veteran's 10 percent evaluation for a 
pulmonary disorder has been in effect for over 20 years, and 
is therefore protected from reduction in the absence of a 
showing of fraud.  38 C.F.R. § 3.951(b) (1998).

VA medical records from 1956 to 1976 reflect evaluation or 
treatment for his respiratory disorder.  In January 1961, a 
diagnosis of chronic asthmatic bronchitis with recurrent 
bronchospastic episodes was stated.  In November 1976, the 
veteran reported shortness of breath which limited exertion.  
He denied wheezing or cough.  He complained of left anterior 
chest wall pain secondary to a post service bullet wound to 
the chest sustained in 1970.  He reported that he had smoked 
for 23 years, but stopped smoking in 1971.  On examination, 
the chest was clear, expiration was normal and no rales, 
rhonchi or wheezing were detected.  Pulmonary function 
testing revealed mildly reduced vital capacity and flow 
rates.  An assessment of mild obstructive ventilatory defect 
by pulmonary function testing was stated.

VA outpatient records of 1983 to 1989 reflect numerous 
clinical visits for evaluation or treatment of respiratory 
symptoms.  The predominant symptom reported by the veteran 
was dyspnea (shortness of breath) on exertion.  There were 
also some complaints of chest pain, wheezing and productive 
cough.  In June 1983, an examiner noted that pulmonary 
function tests were consistent with mixed 
obstructive/restrictive defects (both mild).  In June 1986, 
the veteran was assessed as having stable to improved 
pulmonary function.  In July 1988, an impression of COPD 
without congestive failure or discernible acute infiltrate 
was stated following a chest x-ray examination.  Also noted 
was evidence of a remote chest wall injury with associated 
blunting of the left costophrenic sulcus.  An October 1988 
statement from a VA physician indicated that the veteran had 
moderate chronic obstructive lung disease.  It was observed 
that the veteran also had recurrent bronchitis and was 
somewhat limited in his exertional capability.  In December 
1988, evaluation revealed a few rales at the bases of the 
lungs, with good airflow.  Mild obstructive pulmonary disease 
was assessed.
 
A VA examination was performed in July 1990.  It was 
indicated that the veteran had no hospitalizations for any 
pulmonary disorder.  The veteran reported that he became 
short of breath when climbing one flight of stairs or after 
five or ten minutes of yard work.  He reported occasional 
wheezing.  On examination, slightly depressed breath sounds 
were noted over the left lung laterally.  No wheezes, rales 
or rhonchi were heard.  Pulmonary function testing was 
interpreted as showing minimal airflow limitation without 
bronchodilator response.  A diagnosis of healed asthmatic 
bronchitis, mild COPD with signs and symptoms as described 
was stated.
 
A VA treatment record dated in October 1990 indicate that the 
veteran complained of shortness of breath with exertion.  On 
examination, the lungs were clear.  An assessment of minimal 
and nonprogressive stable pulmonary disease was stated.  
In February 1991, the veteran's lungs were clear, including 
upon forced expiration.  An assessment of persistent mild to 
moderate pulmonary restriction was stated.  In February 1993, 
the veteran indicated that he had no real respiratory 
complaints, but expressed concern about the effect of 
pollutants on his breathing.  His lungs were clear on 
examination.  The examiner commented that there was little 
evidence of lung disease and remarked that the veteran was 
quite stable from a respiratory point of view.  In August 
1993, the veteran was evaluated in the respiratory clinic for 
questionable asthma and mild restrictive disease.  It was 
noted that the veteran's respiratory symptoms were stable and 
that there had been no real change in the status of his 
pulmonary disorder.  The examiner commented that reduced 
volumes on PFT's might have been due to muscle weakness, as 
there was no evidence of parenchymal disease.  It was further 
noted that residuals of a gunshot wound might also contribute 
to his pleural symptoms.
 
The veteran was hospitalized at a VA medical facility in 
December 1993 primarily for treatment of gastroenteritis.  On 
admission, he reported a history of chronic bronchitis with 
cough, for which he currently took amoxicillin.  He indicated 
that his breathing was currently slightly worse.  During the 
period of hospitalization, improvement in his breathing as a 
result of treatment with albuterol nebulizer overnight and an 
albuterol inhaler in the daytime.  The pertinent diagnosis 
was stated as probable chronic bronchitis versus adult-onset 
asthma.

On VA examination in February 1994, the veteran's chest was 
clear to auscultation and percussion.  No edema, cyanosis or 
clubbing was detected.  No shortness of breath was noted when 
the veteran moved.  A chest x-ray examination revealed slight 
cardiac enlargement with chronic lung and pleural disease.  
PFT results were interpreted as showing decreased FEV-1 and 
FVC without significant airflow limitation.  The examiner 
referred to August 1993 treatment records discussed above.  A 
diagnosis of asthma by history with abnormal PFT and chest x-
ray and shortness of breath was stated.

Treatment records from the VAMC Denver dating from December 
1993 to August 1994 included treatment at the respiratory 
clinic.  The veteran's complained of shortness of breath, 
which was attributed to myotonic dystrophy.  Past episodes of 
bronchitis were reported, and examination revealed reduced 
breath sounds in the left base.  He denied a cough and 
reported rare wheezing.  PFT results indicated minimal 
restriction with essentially normal flows.  In June 1994, the 
examiner noted that there was no evidence of current 
significant obstructive or restrictive disease.

In March 1995, the veteran's representative submitted VAMC 
treatment records dating from February 1995 showing treatment 
for chronic bronchitis with a resolving viral syndrome and 
findings of possible mild shortness of breath.  A separate VA 
memorandum dated in March 1995 noted that the veteran was 
being treated for pneumonia.

A May 1995 report prepared by a panel of two VA specialists 
in pulmonary medicine states that a review of the veteran's 
medical records revealed a primary respiratory complaint of 
dyspnea on exertion, which was present after 1-2 blocks of 
walking.  The veteran denied significant wheezing and had an 
intermittent mild and generally nonproductive cough.  He 
reported use of inhaled beta-agonists as needed.  His 
symptoms were reported to have remained stable, without any 
increase in frequency or severity over the preceding five 
years.  He reported no acute respiratory complaints on the 
most recent comprehensive pulmonary examination, and his 
cardiac examination was normal.  His lungs were clear 
bilaterally, with good airflow.  A few crackles were noted at 
the left lung base, however these cleared with cough.  No 
wheeze to tidal breathing or forced expiration was exhibited.

The evaluating specialists reported with respect to the 
veteran's complaint of dyspnea, that the most recent PFT in 
May 1994 revealed an FEV-1/FVC rating of 76% of predicted 
values, which indicated essentially normal airflow, unchanged 
from testing in 1989.  Measured inspiratory and expiratory 
peak muscle forces were low, however lung volumes are normal, 
as was diffusing capacity.  
 
The panel found that the veteran's symptoms (intermittent 
dyspnea, mild non-productive cough) were most consistent with 
chronic mild bronchitis.  In their opinion, there was no 
evidence of significant pulmonary emphysema or asthma to 
account for his symptom of dyspnea.  It was noted that 
clinical examinations consistently revealed good airflow 
without wheezes, rales or rhonchi.  Furthermore, no episodes 
of asthmatic exacerbations of his pulmonary condition were 
demonstrated in the preceding five years.  It was 
acknowledged that the veteran was noted to be wheezing during 
a hospitalization for gastroenteritis, however, no other 
episodes were noted.  Acute episodes of bronchitis, 
manifested by increased productive cough were reported 
approximately once per year.  The panel found no subjective 
or objective evidence was found to support a conclusion that 
his respiratory condition had worsened with time.

VAMC treatment records dating from March 1996 show an 
assessment of lower lobe pneumonia and chronic bronchitis.

As noted above, in March 1997, the Secretary and the veteran, 
through his representative, filed a joint motion for remand 
with the Court, and the Court issued an order on the motion 
in March 1997.  The case was then remanded by the Board, 
pursuant to the Court's order.  The RO has complied with the 
Board's remand.

VA treatment records from the Denver VAMC showed that in 
October 1996, the veteran sought treatment for a fractured 
right humerus.  Records of treatment for this injury show 
follow-up and physical therapy was provided through June 
1997.  An abnormal ECG was recorded in July 1996.  Though a 
chest x-ray report of October 1996 showed interstitial lung 
markings at the bases of the lungs and a mildly enlarged 
heart, these did not reflect changes from prior x-ray 
studies.  Further treatment records from this period do not 
show that the veteran received treatment for any respiratory 
disorder.  In October 1996 and January 1997, when the veteran 
was evaluated for other conditions, reports confirmed no new 
or worsening problems with respect to the veteran's 
breathing, and in November 1996, when treated for a nose 
bleed, the veteran denied any shortness of breath. 

VAMC Denver treatment records dating from September 1997 to 
March 1998 included a report of a chest x-ray dated in 
January 1998, indicating unchanged mild cardiomegaly, 
evidence of pulmonary vascular redistribution, mild 
interstitial changes in the lung fields, likely chronic in 
nature, a persistent blunting of the left costophrenic angle 
with possible history of previous surgery or inflammatory 
insult, and residuals of a gunshot wound tot he left lateral 
thorax.  In February 1998, the veteran was treated for repair 
of a left inguinal hernia, at which time he reported a 
history of chronic bronchitis with current treatment for 
bronchitis with antibiotics and Atrovent(r) as needed.  On 
evaluation, shortness of breath associated with bronchitis, 
COPD and possible asthma were reported.  The examiner noted 
positive breath sounds in all lung fields and occasional 
bilateral crackles in both lower posterior lobes.  Chest x-
rays taken one week earlier showed no acute pulmonary or 
cardiac problems.

In March 1998, the veteran complained of pleuritic chest 
pain.  A pulmonary perfusion study was completed and showed 
no infiltrates or effusions.  There were focal abnormalities 
in the lower left lateral chest wall at the site of a 
shrapnel wound.  Slight inhomogeneity in the posterior and 
medial aspects of the right base were also noted.  No 
perfusion defects were visualized, and it was determined that 
there was no evidence of a pulmonary embolism.  An abnormal 
ECG was noted during this period.  However, there was no 
evidence of right heart failure or pulmonary hypertension.  A 
later normal ECG was noted in March 1998.

In February 1998, a VA PFT was completed and showed pre-
bronchodilator FEV levels at 63 and FEV-1 at 57 percent of 
the predicted levels, with a 73 percent actual ratio.  
However, no post-bronchodilatation tests were completed and 
the veteran did not want to complete a DLCO test due to pain 
incurred with deep breathing.  A note indicates that 
suboptimal results were obtained, with mild airflow 
limitation and reduced lung volume showing evidence 
suggestive of restrictive disease process. 

In June 1998, the veteran underwent another VA PFT, at which 
time he reported productive cough, frequent wheezing, and 
dyspnea with walking less than 100 yards.  The pre-
bronchodilator PTF revealed FVC of 63 percent of the 
predicted level, FEV-1 of 60 percent of predicted, with an 
FEV-1/FVC ratio of 77 percent.  Post-bronchodilator results 
showed no change in the FVC percentage, FEV-1 of 59 percent 
of predicted, and a FEV-1/FVC ration of 72 percent.  The exam 
technician noted that the veteran showed good effort, but 
appeared to be tiring on post-bronchiador spirometry, and 
that he complained of chest weakness on taking in a deep 
breath.  

The VA special pulmonary medicine consultant who performed 
the June 1998 VA examination reported the veteran's history, 
including a diagnosis in 1972 of myotonic dystrophy 
manifested as weakness and atrophy of the proximal muscle 
groups.  The veteran complained of years of having a chronic 
cough for more than two months out of the year.  The cough 
was not in force during any particular time of the year nor 
at any particular time of the day.  The cough was described 
as productive of white to yellow-green phlegm.  The veteran 
reported becoming tired and winded with walking, and spending 
much time in a wheelchair as a result, though he was able to 
walk less than 50 yards with a cane.  On physical 
examination, a few crackles were heard at the bases of the 
lungs.  Cardiac examination revealed a regular rate and 
rhythm without an S-3 or murmur.  A chest x-ray from March 
1998 showed the old bullet injury in the veteran's left chest 
wall and a chronic blunting of the left costophrenic sulcus.  
A profusion scan, also dated in March 1998 was observed to be 
"near normal", with only slight inhomogeneity of the right 
base posteriorly.  

The final report of the VA examiner's findings, dated in July 
1998, stated a diagnosis of chronic bronchitis with a past 
history of tobacco use and chronic sputum production greater 
three months out of the year.  The examiner also diagnosed 
restrictive lung disease secondary to neuromuscular weakness 
due to the veteran's long-standing myotonic dystrophy.  The 
veteran's dyspnea on exertion was identified as a symptom of 
this restrictive lung disease.  

In the examiner's comments, the presence of a "complicated 
respiratory picture" was noted.  The examiner specifically 
stated that the veteran did not meet the criteria for a 
diagnosis of asthma, as there was no evidence of episodic 
exacerbations with typical wheezing and airflow limitation.  
Furthermore, it was noted that his reported history of 
chronic sputum production greater than three months of the 
year for more than two consecutive years was consistent with 
chronic bronchitis.  Finally, the current pulmonary function 
study results were said to be consistent with extra-
parenchymal (muscle wall) dysfunction characterized by low 
maximal expiratory pressure and low maximal inspiratory 
pressure, which was as likely as not due to the veteran's 
myotonic dystrophy.  The examiner opined that intrinsic lung 
disease was less likely, as the veteran's diffusing capacity 
was within normal limits.

In a letter dated in September 1998, the veteran expressed 
his continued disagreement with the RO's denial of his claim 
for an increased evaluation.  In particular, the veteran 
disputed the medical findings which, in his words, showed 
"muscular dystrophy as being involved with the lungs". 

In October 1998, the veteran's representative requested an 
extension of time in which to respond to the RO's August 1998 
supplemental statement of the case.  An extension of 60 days 
was granted in November 1998.  However, no additional 
relevant evidence has been submitted since that time.

Analysis

In the case at hand, the veteran contends that he is entitled 
to an increased evaluation for his service-connected 
pulmonary disorder, which is characterized primarily by 
shortness of breath with occasional productive cough and 
wheezing.  The veteran contends that his current pulmonary 
symptoms are the result of his service-connected disability 
and that they are productive of a disability warranting a 
disability evaluation in excess of the current rating of 10 
percent.

As noted above, this case was the subject of a joint motion 
for remand, in which the Court ordered the Board to 
readjudicate the issue on appeal.  The Court specifically 
instructed the Board to associate with the claims folder, 
Chapter 5, Pulmonary Diseases, of the VA Physician's Guide, 
dated March 1, 1985, and to schedule the veteran for a 
special VA pulmonary examination consistent with the current 
VA Physician's Guide, released in April 1996.  The Board was 
to ensure reevaluation of the veteran's service-connected 
condition under both old and newly revised criteria for 
pulmonary diseases, noting that the change in the regulations 
and the requirement that the veteran's case be evaluated 
under the most favorable regulation pursuant to Karnas, 1 
Vet. App. at 313.  The Board was also instructed to provide 
adequate reasons and bases for its decision and to analyze 
the credibility and probative value of the evidence of record 
and to account for evidence which it finds persuasive or 
unpersuasive, as well as to give reasons for any rejection of 
evidence favorable to the veteran.  See [redacted].

The Board notes that the pertinent evidence which the Court 
instructed the Board to include in the record is now of 
record.  Furthermore, the Board notes that the veteran was 
provided the opportunity to provide or identify additional 
evidence in connection with his claim.  The additional 
evidence has been summarized above.  Furthermore, the Board 
notes that the VA special pulmonary examination was completed 
in June 1998, pursuant to the Court's instruction and in a 
manner consistent with the current VA Physician's Guide.  The 
Board is satisfied that the necessary development of the case 
at hand has been fully and successfully completed. 

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran's condition has been variously rated as asthmatic 
bronchitis, chronic bronchitis and chronic bronchitis with 
COPD.  For the reasons discussed below, the Board finds that 
the preponderance of the medical evidence of record shows 
that the veteran's current service-connected disability is 
properly classified as chronic bronchitis.  The Board has 
considered all of the medical evidence of record, and finds 
that the May 1995 opinion by two VA pulmonary specialists and 
the June 1998 VA pulmonary examination report are of 
particular importance with respect to this determination.  
The Board gives substantial weight to these opinions because 
the pulmonary specialists who reported the current diagnosis 
of chronic bronchitis are specialists in the field, have 
reviewed the veteran's medical records, and in the case of 
the 1998 report, personally conducted a pulmonary examination 
on which the determinations were based.  

With respect to prior diagnoses of asthmatic bronchitis, the 
May 1995 medical report indicates that there was no reported 
history of any asthmatic exacerbations of his pulmonary 
condition during the preceding five years.  In July 1998, the 
VA examiner specifically stated that the veteran did not meet 
the criteria for a current diagnosis of asthma.  The veteran 
has not provided any competent medical evidence to the 
contrary.  Therefore, the Board finds that the medical 
evidence of record shows no current diagnosis of asthma.  
Thus, it is not appropriate to evaluate the veteran's current 
service-connected pulmonary disorder under either the old or 
the new rating criteria for bronchial asthma.

The evidence of record does show a current diagnosis of 
chronic bronchitis, which has been diagnosed at the most 
recent examinations and upon review of the evidence of 
record.  This diagnosis has, in the past been combined with 
diagnoses of COPD, which has also been rated by analogy or as 
an element of the other diagnoses.  Under the current Rating 
Schedule, a separate diagnostic code has been provided for 
COPD, with rating criteria identical to that for chronic 
bronchitis.  Nevertheless, the Board finds that the most 
appropriate rating criteria for the veteran's service-
connected respiratory disability is that for chronic 
bronchitis, as such has been identified by pulmonary experts 
as being the most appropriate diagnosis for the veteran's 
service-connected respiratory condition.  

The Board notes that although low maximal expiratory, low 
maximal inspiratory pressure and pulmonary function 
dysfunction have been shown on various PFT's over the course 
of recent years, the most recent and comprehensive expert 
opinion has found that these findings are not associated with 
the veteran's service-connected pulmonary disease.  The July 
1998 VA examination report opined that the current PFT study 
results were consistent with a muscle wall dysfunction, which 
was "as likely as not due to the veteran's myotonic 
dystrophy".  The examiner further opined that the existence 
of an intrinsic lung disease was less likely, due to the fact 
that the veteran's diffusing capacity was within normal 
limits.  The Board finds that this evidence persuasively 
shows that the veteran's complaints of dyspnea are not 
related to his chronic bronchitis, but rather are the result 
of a separate and nonservice-connected muscular disability 
identified by medical evidence as myotonic dystrophy.

The veteran's representative requested additional time in 
which to submit evidence to rebut the conclusion of the VA 
pulmonary specialist's opinion of July 1998.  However, no 
such evidence was subsequently submitted.  The veteran did 
submit a statement in which he expressly disagreed with the 
RO's conclusion as to the relationship between his shortness 
of breath and his myotonic dystrophy (identified by the 
veteran as "muscular dystrophy").  However, the evidence of 
record does not show that the veteran possesses the requisite 
knowledge, skill, experience, training, or education to 
qualify as a medical expert in order for such statements to 
be considered competent evidence.  Espiritu v. Derwinski, 2 
Vet. App. 492, (1992).  In general, lay persons are not 
considered competent to offer medical opinions regarding 
causation or diagnosis, and therefore the veteran's statement 
alone is not sufficient to rebut the medical findings of the 
pulmonary specialist.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed.Cir.1997) and cases cited therein.  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the evidence is in favor of or is against 
the claim or is in equipoise.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  If the preponderance of the evidence is 
against a claim, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

The most recent medical evidence of record indicates that the 
veteran's primary respiratory complaint of dyspnea is the 
result of muscular weakness associated with the nonservice-
connected disorder myotonic dystrophy, which is not a 
disability of the respiratory system, though it effects the 
respiratory system.  The veteran has not presented any 
medical opinion or evidence to rebut this medical evidence.  
Rather, the veteran has submitted his own statement of 
disagreement with the determination.  As noted above, 
myotonic dystrophy has not been established as a service-
connected condition in the veteran's case.  In evaluating the 
evidence of record, the Board finds that the recent VA 
medical opinion carries greater weight of probative value 
than does the veteran's lay contention.  Therefore, the Board 
finds, after careful consideration of all of the evidence of 
record, that the most appropriate rating code for evaluation 
of the veteran's service-connected pulmonary disability is 
that for chronic bronchitis, and that the medical evidence of 
record indicates that his complaints of dyspnea are not 
related to his service-connected respiratory disability.

In evaluating the veteran's claim under both the "old" and 
"new" rating criteria pursuant to Karnas, 1 Vet. App. at 
312-313, the Board finds that an evaluation in excess of 
10 percent is not warranted.  Under the "old" criteria for 
chronic bronchitis, a 10 percent evaluation is warranted for 
moderate symptoms of chronic bronchitis, including 
considerable night or morning cough, slight dyspnea on 
exercise and scattered bilateral rales.  A 30 percent 
evaluation is warranted for moderately severe symptoms 
consisting of persistent cough at intervals throughout the 
day, considerable expectoration, considerable dyspnea on 
exercise, rales throughout the chest and beginning chronic 
airway obstruction.  On the basis of the evidence of record, 
the Board finds that the symptoms associated with the 
veteran's service-connected chronic bronchitis represent no 
more than a moderate disability.  As noted above, the veteran 
has reported some coughing associated with his bronchitis 
condition, and rales or crackling have been identified in the 
veteran's lower lobes on examination.  However, the evidence 
of record, including treatment records for bronchitis and 
other conditions do not support a finding of a moderately 
severe chronic bronchitis disability.  As noted above, 
dyspnea has not been identified as a symptom of his chronic 
bronchitis, and therefore is not considered to be evidence of 
a more severe bronchitis condition.  Though expectoration has 
been reported, there is no evidence of record showing that it 
is considerable, nor is there evidence of persistent coughing 
throughout the day.  Furthermore, the veteran has not been 
shown to meet the criteria for a 30 percent evaluation under 
the pre-October 7, 1996 rating criteria because rales have 
not been evidenced throughout the chest.  

Further, the evidence of record does not show that the 
veteran is entitled to a higher disability evaluation of 60 
percent or 100 percent for chronic bronchitis under the old 
criteria because there is no evidence of record showing 
severe productive cough or severe ventilatory impairment, and 
because the evidence does not show that the veteran's 
reported dyspnea on slight exertion is associated with his 
service-connected pulmonary disease.  Finally, the evidence 
does not show that the veteran's service-connected condition 
is productive of a pronounced disability including copious 
productive cough, dyspnea at rest, severe degree of chronic 
airway obstruction or severe emphysema or cyanosis with 
evidence of any heart involvement.  See 38 C.F.R. § 4.97, 
DC 6600 (1995).

The Board notes that prior to October 7, 1996, COPD was 
evaluated by analogy under the rating criteria provided at 
38 C.F.R. § 4.97, DC 6600 to 6603.  As provided by the 
current Rating Schedule, the prior regulations did not allow 
for the combining of ratings for coexisting respiratory 
conditions under the relevant diagnostic codes unless the 
severity of the overall disability warrants the next higher 
evaluation.  In this regard, the Board finds that where COPD 
has been assessed, it has not been present to a degree which 
would warrant an increase in the veteran's disability 
picture.  The mere fact that both COPD and chronic bronchitis 
have been diagnosed in the past does not warrant 
consideration of separate ratings or an additional evaluation 
under DC 6600.

Pursuant to the post-October 7, 1996 rating criteria for 
chronic bronchitis, evaluations are made on the basis of 
pulmonary function test findings.  The Board notes that there 
is evidence showing FEV-1 levels of 59 percent of predicted, 
and FEV-1/FVC ratios of 72 percent, which would in the case 
of the FEV-1 level, warrant a 30 percent evaluation on the 
basis of the June 1998 PFT.  However, the July 1998 VA expert 
medical opinion indicates that these deficits are associated 
with neuromuscular weakness due to the veteran's long-
standing myotonic dystrophy.  Therefore, on the basis of the 
evidence of record, the Board finds that the PFT results, 
qualified as they are by the expert's opinion, do not form a 
basis on which to establish a disability evaluation in excess 
of 10 percent under the rating criteria in effect after 
October 7, 1996.  Any reliance on these "new" criteria in 
the current situation would result in a disability evaluation 
which reflected the results of a nonservice-connected 
disability.  See 38 C.F.R. § 4.97, DC 6600 (1998).  As the 
regulations provide for the evaluation of disabilities 
"encountered as a result of or incident to military 
service", an award of a higher evaluation on the basis of 
symptoms not related to service would be inappropriate.  See 
38 C.F.R. § 4.1. 

In short, for the reasons and bases stated above, the Board 
has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
disability rating for his service-connected pulmonary 
disorder.  In essence, as discussed in detail above, the 
greater weight of the competent medical evidence of record 
does not support the veteran's contention that his current 
complaints of a severe respiratory disability are related to 
his service-connected condition as opposed to other, non 
service connected factors.  Based on the clinical and other 
evidence of record discussed above, the Board finds that the 
veteran's service-connected chronic bronchitis warrants no 
more than a 10 percent disability evaluation under both the 
pre-October 7, 1996 rating criteria and the current criteria.  
The claim for an increased disability evaluation is 
accordingly denied.

Additional Matters

In statements submitted in September 1998 and October 1998, 
the veteran indicated that he believed that he was entitled 
to secondary service connection for the non service-connected 
condition myotonic dystrophy which he purports is affecting 
his service-connected respiratory disability.  The Board 
notes that the veteran has apparently confused several 
theories of entitlement to benefits.  In particular, the 
Board notes that "secondary service connection" involves 
compensation for a secondary disability which has been caused 
by a service-connected disability.  See 38 C.F.R. § 3.310 
(1998).  Myotonic dystrophy has not been shown to be caused 
by a service-connected condition.  In any event, the issue of 
secondary service connection is not before the Board at this 
time. 

The veteran has also asserted that he is entitled to 
compensation on the basis of aggravation of his service-
connected respiratory condition by non service-connected 
myotonic dystrophy, and has asserted that recent caselaw or 
changes in regulations allow for additional compensation 
under the facts in his case.  The veteran has contended that 
the current law allows for additional compensation for 
aggravation of a service-connected disability by a 
subsequent, non service-connected cause.  He has not, 
however, provided citations to pertinent law, regulations 
and/or Court decision in support of his contentions.

The Board finds no merit to the veteran's contentions.  In 
Johnston v. Brown, 10 Vet. App. 80, 86 (1997), the Court 
stated:  "In Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc), the Court, in construing 38 C.F.R. § 3.310(a) [], held 
that 'when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to 
aggravation.'  Here the argument is the converse:  that his 
non-service-connected injuries are aggravating his service-
connected disabilities.  Because section 3.310(a) and Allen 
require that the service-connected condition be the causative 
factor, not the acted-upon factor, they are not applicable."  
Thus, entitlement to additional compensation on the basis of 
any effect of his non service-connected disability on his 
service-connected respiratory condition is not appropriate in 
the veteran's case.

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  In the January 1996 Board 
decision denying an increased evaluation for the veteran's 
service-connected respiratory condition, the Board identified 
the matter of entitlement to an extraschedular evaluation in 
connection with the veteran's claim for an increased 
evaluation.  Since that time, there has been no evidence 
submitted on behalf of the veteran to support such an 
evaluation, and the veteran has not asserted entitlement to 
such.  The Board also notes that the joint motion for remand 
and Order of the Court in March 1997 did not address the 
matter, and the veteran's representative has not presented 
the issue.  Likewise, the RO has not addressed the matter.  
If the veteran wishes to raise this issue he must raise the 
issue specifically with the RO.  In any event, the issue is 
not before the Board at this time.  See Floyd, 5 Vet. App. at 
95 and VAOPGCPRC 6-96 (August 16, 1996).


ORDER

Entitlement to a disability evaluation in excess of 
10 percent for a service-connected respiratory disorder is 
denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

